Case 1:19-cv-00561-WES-PAS Document 44 Filed 05/12/21 Page 1 of 4 PageID #: 904



                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND

 ______________________________
                               )
 ARIEL MACKLIN,                )
                               )
           Plaintiff,          )
                               )
      v.                       )                C.A. No. 19-561 WES
                               )
 BISCAYNE HOLDING CORP.,       )
 et al.,                       )
                               )
           Defendants.         )
 ______________________________)

                             MEMORANDUM AND ORDER

       On November 2, 2020, Magistrate Judge Patricia A. Sullivan

 issued a Report and Recommendation (“R.&R.”), ECF No. 39, which

 recommended that Defendants’ Motion to Dismiss, ECF No. 27, be

 denied with respect to Defendants’ motion to dismiss or strike all

 of the women who filed notices of their intent to opt-in to

 Plaintiff’s case (collectively, the “Opt-ins”), and be denied

 without prejudice with respect to Defendants’ motion to dismiss

 the    three    Opt-ins     whose   standing       Defendants   challenged.

 Defendants     filed   an   Objection   to   the    second   part   of   Judge

 Sullivan’s R.&R., ECF No. 40, arguing the three remaining Opt-ins

 must be dismissed for lack of subject matter jurisdiction.               Defs.’

 Obj. 10.     Plaintiff also filed a Motion for Leave to File First

 Amended Complaint, ECF No. 43.           After reviewing the relevant

 papers, the Court ACCEPTS the R.&R. and ADOPTS the recommendations
Case 1:19-cv-00561-WES-PAS Document 44 Filed 05/12/21 Page 2 of 4 PageID #: 905



 and   reasoning    set   forth   therein,   with   additional     reasoning

 outlined below.

       Defendants argue that subject matter jurisdiction may be

 challenged at any time, and if found wanting, the court must

 dismiss the case.     Defs.’ Obj. 9-10.     It is axiomatic that federal

 courts have limited jurisdiction and cannot continue to hear a

 case where the court lacks subject matter jurisdiction after a

 plaintiff files a complaint.       See Ins. Brokers W., Inc. v. Liquid

 Outcome, LLC, 241 F. Supp. 3d 339, 342 (D.R.I. 2017).         Ms. Macklin,

 the lead plaintiff, was removed from that position when she and

 many of the other Opt-ins were compelled to undergo arbitration,

 leaving the case without a plaintiff.         See Nov. 2, 2020 Mem. and

 Order 12-13, ECF No. 38.      As Judge Sullivan stated, before a court

 can entertain a 12(b)(1) motion to dismiss, there must be at least

 one complaint from one lead plaintiff upon whom the 12(b)(1) can

 attach.    See R.&R. 6 (citing Halle v. W. Penn Allegheny Health

 Sys. Inc., 842 F.3d 215, 225 n.9 (3d Cir. 2016)).          But a party who

 files an opt-in notice “[is] held to a lesser standard than FLSA

 named plaintiffs or other plaintiffs who join in civil actions.”

 Halle, 842 F.3d at 225 n.9.        Therefore, a 12(b)(1) motion is an

 inappropriate vehicle to seek the dismissal of an opt-in class

 member.   See R.&R. 7; see also Levecque v. Argo Mktg. Group, Inc.,

 2:14-CV-00218-JAW, 2015 WL 3672647, at *7 (“[T]he FLSA allows

 plaintiffs to proceed collectively based on a lesser showing than


                                      2
Case 1:19-cv-00561-WES-PAS Document 44 Filed 05/12/21 Page 3 of 4 PageID #: 906



 that   required    by   Rule    23.”)   (quoting   Prescott      v.   Prudential

 Insurance Co., 729 F. Supp. 2d 357, 359) (D. Me. 2010)); Anjum v.

 J.C. Penny Co. Inc., No. 13 CV 0460 (RJD) (RER), 2014 WL 5090018,

 at *14 (E.D.N.Y. Oct. 9, 2014) (holding that a challenge to the

 standing of opt-ins may require dismissal of individual claims,

 however that challenge should be addressed through a motion to

 decertify rather than by reference to consent forms alone).

        While Defendants cite to a litany of cases addressing subject

 matter jurisdiction, only one involved the FLSA.                See Defs.’ Obj.

 5-6 (citing Moon v. Breathless, Inc., No. 15-06297 (SDW) (LDW),

 2015 WL 7720490, at *1 (D.N.J. Nov. 30, 2015)).               In Moon, the court

 dismissed the plaintiff’s FLSA claim against his employer because

 the    plaintiff   failed      to   establish   that    she    worked   for   the

 defendant.    Moon, 2015 WL 7720490, at *4.            The defendant employer

 submitted an unchallenged declaration that the plaintiff never

 worked at the employer’s business. See id. Here, Defendants claim

 a similarity between the defendant’s unchallenged declaration in

 Moon with Mr. Vianello’s declaration that he could find no records

 of Opt-ins Kelly or Trueheart working for Wild Zebra, and that

 Opt-in McRae ceased working for Wild Zebra in 2016 – outside of

 the statute of limitations of two to three years.               See Defs.’ Obj.

 5 & n.4.    However, unlike the present case, the plaintiff in Moon

 was one of the named plaintiffs in the action, and therefore the

 case was not lacking a lead plaintiff at the time jurisdiction was


                                         3
Case 1:19-cv-00561-WES-PAS Document 44 Filed 05/12/21 Page 4 of 4 PageID #: 907



 challenged.    Moon, 2015 WL 7720490, at *1.      It was therefore proper

 for the court in Moon to reach the 12(b)(1) motion before it.            See

 id. at *4 & n.3.     Here, with no named plaintiff, to do so would be

 premature.

       Accordingly, Defendants’ Motion to Dismiss, ECF No. 27, is

 DENIED with respect to Defendants’ motion to dismiss or strike all

 Opt-ins and DENIED without prejudice with respect to Defendants’

 motion to dismiss the three Opt-ins whose standing is challenged.

 Plaintiff’s Motion for Leave to File First Amended Complaint, ECF

 No. 43, is GRANTED.



 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: May 12, 2021




                                      4
